DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not fairly teach or suggest the first evaluation terminal being connected directly with an inverting input of the first potential sensor, wherein a non-inverting input of the first potential sensor is connected to another first evaluation terminal via a first resistor, and the second evaluation terminal being connected directly with a non-inverting input of the second potential sensor, wherein an inverting input of the second potential sensor is connected to another second evaluation terminal via a second resistor in combination with the limitations of claim 1 for the reasons stated in Applicant’s remarks dated March 22, 2022. 
The prior art does not fairly teach or suggest the first evaluation terminal is connected directly with an inverting input of a first operational amplifier of the first potential sensor, wherein another first evaluation terminal is connected with an output of the first operational amplifier, wherein a second evaluation terminal is connected directly with a non-inverting input of a second operational amplifier of a second potential sensor, and wherein another second evaluation terminal is connected with an output of the second operational amplifier in combination with the limitations of claim 8 for the reasons stated in Applicant’s remarks dated March 22, 2022.
Claims 2-7 and 9-12 are allowed merely for being dependent from claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849